Dorsey, C. L.
delivered the opinion of this court.
Whilst entirely concurring in (he well established principle of law, that the judicial tribunals of this State ought never to declare an enactment of its Legislature unconstitutional and void, unless it plainly appears that the Legislature has transcended its constitutional powers, we think it manifest that the act of 1845, ch. 35S,is the exercise of such an unconstitutional power, by the General Assembly of Maryland, as renders it wholly inoperative and void. As decided by this court in the case of Crane vs. Meginnis, the legislative and judicial powers, under the constitution of this State, are confided to different branches of the government; the Legislature are incompetent to exercise judicial powers. The only question, then, which this case presents, is: did the General Assembly, in passing the act of 1845, ch. 358, assume the exercise of judicial powers? In perusing that law, it is impossible not to see that it has done so. By the act it is provided, “that the court of Washington county be and the same is hereby aulho*149rised and required to grant an appeal in the case heretofore decided by said court, wherein the State of Maryland, use of Lewis Fiery was plaintiff, and a certain Samuel Miller was defendant; and that the points of law decided, and the instructions given by the said court, as set forth and contained in an appeal already granted by said court, wherein the said State of Maryland, use of Henry Fiery, was plaintiff, and the said Samuel Miller defendant, and in every way similar to the case first herein mentioned, be set forth and embodied in the record of the appeal herein provided for; provided, nevertheless, that the said court shall be satisfied that the plaintiff aforesaid lost his right to appeal in the above case at the proper and regular time for taking the same, by a misunderstanding of the counsel engaged in the case, in regard to the taking of thesaid appeal.” Tn respect to this proviso, there could be no doubt; the power which is conferred, was one which might have been exercised by the county court. This was the only uncontrolled power which the court was authorised to assume. Every thing else that the pourt was required to do, under this act of Assembly, was to be done in obedience to the positive mandate of the Legislature. The court were required not to certify, truly, its judicial proceedings in a case which had been tried before it, and from their decision of which, a legislative appeal was provided; but, in effect, to certify contrary to the fact, that certain bills of exceptions, taken twelve months afterwards, in a different cause, were bills of exceptions taken in the cause in which the court was required to interpolate them. An implicit obedience to this legislative mandate, was imposed upon the court, even though it might be satisfied of its own knowledge, that not a particle, either of the law or facts contained in the bill of exceptions, ever transpired in the trial of the case, in which it was required to insert them as a part of its proceedings. Bills of exceptions are the certificates of the judicial proceedings, the adjudications, of the court, and the Legislature has no more power, by a retrospective law, to require the court to insert in the record of its proceedings, bills of exceptions never taken in the trial of the causes, than it has a priori to order the court to *150enter any specified judgment in a cause pending before it for trial, or to certify in the transcript of the record of a cause, which had been adjudicated by it, a judgment the reverse of that which had been rendered. That (he act before us is unconstitutional and void, as the exercise of judicial powers by the General Assembly of Maryland, it is deemed unnecessary to refer to any other of the numerous auihorities cited in the argument, than that of Crane vs. Meginnis, 1 Gill & John., 463.
The agreement of the counsel in the cause, requires nothing more of this court than the expression of its opinion on the constitutionality of the act of Assembly.
APPEAL DISMISSED.